 

EXHIBIT 10.4

 

[Severance Agreement — Grandfathered VP — Dec. 2007]

 

SEVERANCE AGREEMENT

 

                AGREEMENT between FOREST OIL CORPORATION, a New York corporation
(the “Company”), and                          (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive have heretofore entered into that certain
Severance Agreement dated April 26, 2001 (the “Severance Agreement”); and

 

WHEREAS, the Company and Executive desire to terminate the Severance Agreement
and replace it with this Agreement; and

 

WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company; and

 

WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;

 

WHEREAS, Executive will receive and/or has received proprietary and confidential
trade secret information of the Company; and

 

WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

                1.             Definitions.

 

(a)           “Annual Compensation” shall mean an amount equal to the greater
of:

 

(i)            Executive’s annual base salary at the annual rate in effect at
the date of his Involuntary Termination;

 

(ii)           Executive’s annual base salary at the annual rate in effect sixty
days prior to the date of his Involuntary Termination; or

 

(iii)          Executive’s annual base salary at the annual rate in effect
immediately prior to a Change of Control if Executive’s employment shall be
subject to an Involuntary Termination within two years after such Change of
Control.

 

1

--------------------------------------------------------------------------------


 

(b)           “Change in Duties” shall mean:

 

(i)            The occurrence, prior to a Change of Control or after the date
which is two years after a Change of Control occurs, of any one or more of the
following:

 

(1)           A significant change in the nature or scope of Executive’s
authorities or duties from those previously applicable to him;

 

(2)           A reduction in Executive’s base salary from that provided to him
immediately prior to the effective date of this Agreement (or the effective date
of any extension of this Agreement pursuant to Paragraph 7(a)); or

 

(3)           A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from those substantially similar to the employee
benefits and perquisites provided by the Company (including its subsidiaries) to
executives with comparable duties; or

 

(ii)           The occurrence, within two years after the date upon which a
Change of Control occurs, of any one or more of the following:

 

(1)           A significant change in the nature or scope of Executive’s
authorities or duties from those applicable to him immediately prior to the date
on which a Change of Control occurs;

 

(2)           A reduction in Executive’s base salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

 

(3)           A diminution in Executive’s eligibility to participate in bonus,
stock option, incentive award and other compensation plans which provide
opportunities to receive compensation which are the greater of (A) the
opportunities provided by the Company (including its subsidiaries) for
executives with comparable duties or (B) the opportunities under any such plans
under which he was participating immediately prior to the date on which a Change
of Control occurs;

 

(4)           A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from the greater of (A) the employee benefits and
perquisites provided by the Company (including its subsidiaries) to executives
with comparable duties or (B) the employee benefits and perquisites to which he
was entitled immediately prior to the date on which a Change of Control occurs;
or

 

(5)           A change in the location of Executive’s principal place of
employment by the Company (including its subsidiaries) by more than 50 miles
from the location

 

2

--------------------------------------------------------------------------------


 

where he was principally employed immediately prior to the date on which a
Change of Control occurs.

 

(c)           “Change of Control” shall mean the occurrence of any one of the
following events:

 

(i)            Any one person, or more than one person Acting as a Group (as
hereinafter defined), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company; provided,
however, that if any one person, or more than one person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or group does not cause a Change of Control within the meaning of
this Paragraph 1(c)(i); and provided, further, that an increase in the
percentage of stock owned by any one person, or persons Acting as a Group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
Paragraph 1(c)(i); and provided, further, that this Paragraph 1(c)(i) applies to
cause a Change of Control only when there is a transfer of stock of the Company
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction; and provided, further, that, if any person,
or more than one person Acting as a Group, is considered to have met the control
requirements of Paragraph 1(c)(ii) below, the acquisition of additional control
by the same person or group will not cause a Change of Control within the
meaning of this Paragraph 1(c)(i); or

 

(ii)           A majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; provided, however, that, if any person, or more than one person Acting
as a Group, is considered to have met the control requirements of this Paragraph
1(c)(ii), the acquisition of additional control by the same person or group will
not cause a Change of Control within the meaning of this Paragraph 1(c)(ii); or

 

(iii)          Any one person, or more than one person Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total “gross fair market value” equal to or more than 60% of the total
“gross fair market value” of all the assets of the Company immediately before
such acquisition or acquisitions; provided, however, that there is no Change of
Control under this Paragraph 1(c)(iii) where there is a transfer to an entity 
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in the following proviso; and, provided, further, that a
transfer of assets by the Company shall not be treated as change in the
ownership of such assets if the assets are transferred to (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (2) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a person,
or more than one person Acting as a Group, that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a person described in clause
(3) of this proviso.  For purposes of this Paragraph 1(c)(iii), “gross fair
market value” means the value of the assets of the Company,

 

3

--------------------------------------------------------------------------------


 

or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

For purposes of this Paragraph 1(c), (x) Section 318(a) of the Code applies to
determine stock ownership, and (y) the term “Acting as a Group” means “acting as
a group” within the meaning of Treasury Regulation section 1.409A-3(i)(5)(v)(B),
(vi)(D), or (vii)(C), as applicable.  The definition of Change of Control under
this Paragraph 1(c) is intended to comply with applicable definitions and
requirements of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
section 1.409A-3(i)(5) that correspond to the change of control events described
above, and shall be interpreted consistently therewith.

 

                                                                (1)          
“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)           “Compensation Committee” shall mean the Compensation Committee of
the Board.

 

(e)           “Disability” shall mean that, as a result of Executive’s
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six consecutive months and he shall not
have returned to full-time performance of his duties within thirty days after
written notice of termination is given to Executive by the Company (provided,
however, that such notice may not be given prior to thirty days before the
expiration of such six-month period).

 

(f)            “Involuntary Termination” shall mean any termination of
Executive’s employment with the Company which:

 

(i)            does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this subparagraph (f)); or

 

(ii)           results from a resignation by Executive on or before the date
which is sixty days after the date upon which Executive receives notice of a
Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death, Disability, or
Retirement.  For all purposes of this Agreement, Executive shall be considered
to have terminated employment with the Company when Executive incurs a
“separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.

 

(g)           “Monthly Severance Amount” shall mean an amount equal to
one-twelfth of Executive’s Annual Compensation.

 

(h)           “Retirement” shall mean Executive’s resignation on or after the
date he reaches age sixty-five.

 

4

--------------------------------------------------------------------------------


 

(i)            “Severance Amount” shall mean an amount equal to 2.5 times
Executive’s Annual Compensation.

 

(j)            “Severance Period” shall mean:

 

(i)            in the case of an Involuntary Termination which occurs prior to a
Change of Control or after the date which is two years after a Change of Control
occurs, a period commencing on the date of such Involuntary Termination and
continuing for a number of months (not in excess of thirty months) equal to the
whole number of times that Executive’s Annual Compensation can be divided by
$10,000; or

 

(ii)           in the case of an Involuntary Termination which occurs within two
years after the date upon which a Change of Control occurs, a period commencing
on the date of such Involuntary Termination and continuing for twenty-four
months.

 

(k)           “Termination for Cause” shall mean termination of Executive’s
employment by the Company (or its subsidiaries) by reason of Executive’s
(i) gross negligence in the performance of his duties, (ii) willful and
continued failure to perform his duties, (iii) willful engagement in conduct
which is materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of a felony or a misdemeanor involving moral
turpitude.

 

2.             Services.  Executive agrees that he will render services to the
Company (as well as any subsidiary thereof or successor thereto) during the
period of his employment to the best of his ability and in a prudent and
businesslike manner and that he will devote substantially the same time, efforts
and dedication to his duties as heretofore devoted.

 

3.             Termination Other Than Within Two Years After a Change of
Control.   Subject to the provisions of Paragraph 7(i) hereof, if Executive’s
employment by the Company or any subsidiary thereof or successor thereto shall
be subject to an Involuntary Termination which occurs prior to a Change of
Control or after the date which is two years after a Change of Control occurs,
then the Company will, as additional compensation for services rendered to the
Company (including its subsidiaries), pay to Executive the following amounts
(subject to any applicable payroll or other taxes required to be withheld and
any employee benefit premiums) and take the following actions after the last day
of Executive’s employment with the Company:

 

(a)           Pay Executive the Monthly Severance Amount on the first day of
each month throughout the Severance Period; provided, however, that in the event
Executive obtains new employment during the Severance Period, each such monthly
payment shall be reduced by 50% beginning with the payment next due after the
date Executive obtains such new employment.  Executive shall promptly report any
such new employment to the Company.  For purposes of this Paragraph 3(a), the
term “employment” shall include (i) any employment as an employee or (ii) the
conduct of any trade or business (whether as a sole proprietor, independent
contractor or otherwise) by Executive in which he is expected to render personal
services for more than 40 hours in any given month during the Severance Period.

 

5

--------------------------------------------------------------------------------


 

(b)           Cause Executive and those of his dependents (including his
spouse)  who were covered under the Company’s medical and dental benefit plans
on the day prior to Executive’s Involuntary Termination to continue to be
covered under such plans throughout the Severance Period, without any cost to
Executive; provided, however, that (i) such coverage shall terminate if and to
the extent Executive becomes eligible to receive medical and dental coverage
from a subsequent employer (and any such eligibility shall be promptly reported
to the Company by Executive) and (ii) if Executive (and/or his spouse) would
have been entitled to retiree medical and/or dental coverage under the Company’s
plans had he voluntarily retired on the date of such Involuntary Termination,
then such coverages shall be continued as provided under such plans.  The
coverage described in the preceding sentence shall be provided through an
arrangement that satisfies the requirements of Sections 105 and 106 of the Code
such that the benefits or reimbursements under such arrangement are not
includible in Executive’s income (and, if continued coverage under the Company’s
plans does not satisfy this requirement, then the Company shall arrange for
substantially comparable coverage to be provided under one or more insurance
policies that will satisfy this requirement).

 

4.             Termination Within Two Years After a Change of Control.  Subject
to the provisions of Paragraph 7(i) hereof, if Executive’s employment by the
Company or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination which occurs within two years after the date upon which
a Change of Control occurs, then the Company will, as additional compensation
for services rendered to the Company (including its subsidiaries), pay to
Executive the following amounts (subject to any applicable payroll or other
taxes required to be withheld and any employee benefit premiums) and take the
following actions after the last day of Executive’s employment with the Company:

 

                                (a)           Pay Executive a lump sum cash
payment in an amount equal to the Severance Amount on or before the fifth day
after the effective date of the release described in Paragraph 7(i) hereof.

 

                                (b)           Cause Executive and those of his
dependents (including his spouse) who were covered under the Company’s medical
and dental benefit plans on the day prior to Executive’s Involuntary Termination
to continue to be covered under such plans throughout the Severance Period,
without any cost to Executive; provided, however, that (i) such coverage shall
terminate if and to the extent Executive becomes eligible to receive medical and
dental coverage from a subsequent employer (and any such eligibility shall be
promptly reported to the Company by Executive) and (ii) if Executive (and/or his
spouse) would have been entitled to retiree medical and/or dental coverage under
the Company’s plans had he voluntarily retired on the date of such Involuntary
Termination, then such coverages shall be continued as provided under such
plans.  The coverage described in the preceding sentence shall be provided
through an arrangement that satisfies the requirements of Sections 105 and 106
of the Code such that the benefits or reimbursements under such arrangement are
not includible in Executive’s income (and, if continued coverage under the
Company’s plans does not satisfy this requirement, then the Company shall
arrange for substantially comparable coverage to be provided under one or more
insurance policies that will satisfy this requirement).

 

6

--------------------------------------------------------------------------------


 

(c)           Cause any and all outstanding options to purchase common stock of
the Company held by Executive to become immediately exercisable in full and
cause Executive’s accrued benefits under any and all nonqualified deferred
compensation plans sponsored by the Company to become immediately
nonforfeitable.

 

5.             Interest on Late Payments.  If any payment provided for in
Paragraph 3(a) or Paragraph 4(a) hereof is not made when due (determined after
giving effect to any delay in such payment required pursuant to Paragraph
7(i)(2) hereof), the Company shall pay to Executive interest on the amount
payable from the date that such payment should have been made under such
paragraph until such payment is made, which interest shall be calculated at 10%
plus the prime or base rate of interest announced by The Chase Manhattan Bank,
N.A. (or any successor thereto) at its principal office in New York on a
non-compounded basis, and shall change when and as any such change in such prime
or base rate shall be announced by such bank.

 

6.             Certain Additional Payments by the Company.  Notwithstanding
anything to the contrary in this Agreement, in the event that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Company shall pay to Executive an additional payment (a
“Gross-up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed on any Gross-up Payment, Executive retains an
amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments.  The Gross-up Payment attributable to a particular Payment shall be
made at the time such Payment is made; provided, however, that in no event shall
the Gross-up Payment be made later than the end of Executive’s taxable year next
following Executive’s taxable year in which Executive remits the related taxes. 
The Company and Executive shall make an initial determination as to whether a
Gross-up Payment is required and the amount of any such Gross-up Payment. 
Executive shall notify the Company immediately in writing of any claim by the
Internal Revenue Service which, if successful, would require the Company to make
a Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by the Company and Executive) within five days of the receipt of such
claim.  The Company shall notify Executive in writing at least five days prior
to the due date of any response required with respect to such claim if it plans
to contest the claim.  If the Company decides to contest such claim, Executive
shall cooperate fully with the Company in such action; provided, however, the
Company shall bear and pay directly or indirectly all costs and expenses
(including additional interest and penalties) incurred in connection with such
action and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of the Company’s action.  If, as a result of the
Company’s action with respect to a claim, Executive receives a refund of any
amount paid by the Company with respect to such claim, Executive shall promptly
pay such refund to the Company.  If the Company fails to timely notify Executive
whether it will contest such claim or the Company determines not to contest such
claim, then the

 

7

--------------------------------------------------------------------------------


 

Company shall immediately pay to Executive the portion of such claim, if any,
which it has not previously paid to Executive.

 

7.             General.

 

(a)           Term.  The effective date of this Agreement is December 17,
2007.   Within thirty (30) days after June 17, 2010 and within thirty (30) days
after each successive thirty (30)-month period of time thereafter that this
Agreement is in effect, the Company shall have the right to review this
Agreement, and in its sole discretion either continue and extend this Agreement,
terminate this Agreement, and/or offer Executive a different agreement.   The
Compensation Committee (excluding any member of the Compensation Committee who
is covered by this Agreement or by a similar agreement with the Company) will
vote on whether to so extend, terminate, and/or offer Executive a different
agreement and will notify Executive of such action within said thirty-day time
period mentioned above.  This Agreement shall remain in effect until so
terminated and/or modified by the Company.  Failure of the Compensation
Committee to take any action within said thirty days shall be considered as an
extension of this Agreement for an additional thirty-month period of time. 
Notwithstanding anything to the contrary contained in this “sunset provision”,
it is agreed that if a Change of Control occurs while this Agreement is in
effect, then this Agreement shall not be subject to termination or modification
under this “sunset provision”, and shall remain in force for a period of thirty
months after such Change of Control, and if within said thirty months the
contingency factors occur which would entitle Executive to the benefits as
provided herein, this Agreement shall remain in effect in accordance with its
terms.  If, within such thirty months after a Change of Control, the contingency
factors that would entitle Executive to said benefits do not occur, thereupon
this thirty-month “sunset provision” shall again be applicable with the
thirty-day time period for Compensation Committee action to thereafter commence
at the expiration of said thirty months after such Change of Control and on each
thirty-month anniversary date thereafter.

 

(b)           Indemnification.  If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime or base rate of interest announced by The Chase
Manhattan Bank, N.A. (or any successor thereto) at its principal office in New
York on a non-compounded basis, and shall change when and as any such change in
such prime or base rate shall be announced by such bank.  Any reimbursement of
reasonable attorneys’ fees and disbursements required under this Paragraph
7(b) shall be made not later than the close of Executive’s taxable year
following the taxable year in which Executive incurs the expense; provided,
however, that, upon Executive’s termination of employment with the Company, in
no event shall any additional reimbursement be made prior to the date that is
six months after the date of Executive’s termination of employment to the extent
such payment delay is required under Section 409A(a)(2)(B)(i) of the Code.  In
no

 

8

--------------------------------------------------------------------------------


 

event shall any reimbursement be made to Executive for such fees and
disbursements incurred after the later of (A) Executive’s death or (B) the date
that is 10 years after the date of Executive’s termination of employment with
the Company.

 

(c)           Payment Obligations Absolute.  The Company’s obligation to pay (or
cause one of its subsidiaries to pay) Executive the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries) may have against him or anyone else.  All amounts payable by
the Company (including its subsidiaries hereunder) shall be paid without notice
or demand.  Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and, except as provided in Paragraphs 3(a), 3(b) and
4(b) hereof, the obtaining of any such other employment shall in no event effect
any reduction of the Company’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

 

(d)           Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Executive and his estate.  If Executive shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate.

 

(e)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(f)            Non-Alienation.  Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

(g)           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Executive, such
notices or communications shall be effectively delivered if hand-delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company. 
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

(h)           Controlling Law.   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

 

9

--------------------------------------------------------------------------------


 

(i)            Release, Covenant Not to Compete or Solicit, and Delayed Payment
Restriction.

 

(1)           As a condition to the receipt of any benefit under Paragraph 3 or
4 hereof, Executive shall first execute a release, in the form established by
the Company, releasing the Company, its shareholders, partners, officers,
directors, employees and agents from any and all claims and from any and all
causes of action of any kind or character, including but not limited to all
claims or causes of action arising out of Executive’s employment with the
Company or the termination of such employment.  In the event that Executive is
to receive benefits under Paragraph 3, the release shall also contain a covenant
obligating Executive, for a period lasting 2 years from the effective date of
the release, (i) not to compete with the Company in or reasonably near all
geographic areas in which Executive devoted efforts during the 2-year period
immediately preceding his termination from the Company, as determined by the
Company in its sole discretion, and (ii) not to solicit the employment of any
employees of the Company without advance written consent of the Company, which
consent may be withheld for any reason.

 

(2)           The release described in Paragraph 7(i)(1) hereof must be
effective and irrevocable within 55 days after the date of the termination of
Executive’s employment with the Company.  Notwithstanding any provision in this
Agreement to the contrary, if the payment of any amount or benefit under this
Agreement would be subject to additional taxes and interest under Section 409A
of the Code because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Executive’s termination of employment (or if such
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid or
provided under Section 409A of the Code without being subject to such additional
taxes and interest.  If this Paragraph 7(i)(2) becomes applicable such that the
payment of any amount is delayed, any payments that are so delayed shall accrue
interest on a non-compounded basis, from the date such payment would have been
made had this Paragraph 7(i)(2) not applied to the actual date of payment, at
the prime or base rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in New York on the date of
Executive’s termination of employment (or the first business day following such
date if such termination does not occur on a business day) and shall be paid in
a lump sum on the actual date of payment of the delayed payment amount. 
Executive hereby agrees to be bound by the Company’s determination of its
“specified employees” (as such term is defined in Section 409A of the Code) in
accordance with any of the methods permitted under the regulations issued under
Section 409A of the Code.

 

(j)            Full Settlement.  If Executive is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Executive might
otherwise assert against the Company on account of his termination of
employment.

 

10

--------------------------------------------------------------------------------


 

(k)           Unfunded Obligation.  The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company (including its subsidiaries),
and no such obligation shall create a trust or be deemed to be secured by any
pledge or encumbrance on any property of the Company (including its
subsidiaries).

 

(l)            Not a Contract of Employment.   This Agreement shall not be
deemed to constitute a contract of employment, nor shall any provision hereof
affect (a) the right of the Company (or its subsidiaries) to discharge Executive
at will or (b) the terms and conditions of any other agreement between the
Company and Executive except as provided herein.

 

(m)          Number and Gender.  Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. 
The masculine gender where appearing herein shall be deemed to include the
feminine gender.

 

(n)           Termination of Employment Agreement.  This Agreement terminates
and voids the Employment Agreement and any agreements, whether written or oral,
made in connection thereto.  The Executive shall have no further rights and the
Company shall have no further obligations under the Employment Agreement and any
such agreements made in connection thereto.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the effective date in Paragraph 7(a).

 

“EXECUTIVE”

 

 

 

“COMPANY”

 

FOREST OIL CORPORATION

 

By:

 

 

H. Craig Clark

 

President and Chief Executive Officer

 

12

--------------------------------------------------------------------------------